ON CROSS PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A cross-petition for certification of the judgement in A-000489-14 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the cross-petition for certification is granted; and it is further
ORDERED that the cross-appellant may electronically serve and file a supplemental brief on or before August 28, 2017, and cross-respondent may electronically serve and file a supplemental brief forty-five (45) days after the filing of cross-appellant’s sup*506plemental submission, or, if cross-appellant declines to file such a submission, on or before October 12, 2017.